DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 & 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Pub 2018/0187969) hereinafter Kim, in view of Choi et al. (U.S. Pub 2016/0104226) hereinafter Choi.

As per Claim 1, Kim teaches A method of providing information about an object in a refrigerator, the method comprising: obtaining, using a camera, an image of a plurality of objects stored in the refrigerator; (Fig. 43, Fig. 44, ¶387, ¶388, ¶390 wherein the refrigerator 1 may use the camera 190 to capture the inside of the storage compartment 20 may capture foods stored in the storage compartment 20 by running the view-inside application and manage the foods on the basis of the captured images of the foods)
displaying the image on a display of the refrigerator; (Fig. 43, Fig. 44, ¶388 wherein the refrigerator 1 captures an inside of the storage compartment (1720) and displays the captured storage compartment image (1730))
 receiving a first user input indicating a first object from among the plurality of objects included in the image; and displaying on the display based on the first user input. (Fig. 45, ¶398 wherien when a touch input is made on the image of the first food 2712a, the refrigerator 1 may display a food adding screen 2720)
However, Kim does not explicitly teach displaying a substitute image of the first object on the display based on the first user input.
	Choi teaches displaying a substitute image of the first object on the display based on the first user input. (Fig. 1, Fig. 6A, ¶35, ¶45 wherien if a top A 101 is selected from among a plurality of items displayed on the digital magazine, the electronic device displays the top A 101 to be highlighted, and at the same time, displays the top A 101 to be enlarged (display area 103), in order to show that the top A 101 has been selected)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of providing content service of Choi with the teaching of a refrigerator of Kim because Choi teaches providing a method that enables the user to directly identify the information on a specific item in the case where the user wishes to identify the detailed 

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the displaying the substitute image of the first object comprises: retrieving a representative image corresponding to the first object; (Fig. 3, ¶42, ¶43, ¶45wherein The digital magazine control module 320 drives a digital magazine application which enlarges the item 601 selected by the user among the items contained in the digital magazine; as taught by Choi)
 and displaying the representative image on the display as the substitute image. (Fig. 6A, ¶45 displays the same in a predetermined area of the screen 603; as taught by Choi)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches wherein the displaying the substitute image of the first object comprises: superimposing and displaying the substitute image of the first object on the display at a location of the image that corresponds to the first object. (Fig. 6A, ¶45, ¶67 wherien the digital magazine control module 320, enlarges the item 601 selected by the user among the items contained in the digital magazine, and additionally displays the same in a predetermined area of the screen 603; as taught by Choi)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches further comprising: receiving a second user input; and 62displaying a rotated substitute image on the display based on the second user input. (Fig. 7, ¶48 wherein when an input for rotating the content 701 additionally displayed by the user's selection is received, the digital magazine control module 320 makes a control to display the item such that the displayed front view 703 of the item changes into the side view 705 or the back view 707 of the item; as taught by Choi)

	As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Kim as modified further teaches further comprising: receiving a third user input; and displaying detailed information about the first object on the display based on the third user input. (Fig. 8A, ¶53 wherein if a specific related keyword is selected by the user while the related keywords for a specific item are displayed, the digital magazine control module 320 displays the searching result using the selected related keyword with respect to the specific item on the screen; as taught by Choi)

Claim 7 is similar in scope to claim 1; therefore, claim 7 is rejected under the same rationale as claim 1. 
Claim 8 is similar in scope to claim 2; therefore, claim 8 is rejected under the same rationale as claim 2.

Claim 10 is similar in scope to claim 4; therefore, claim 10 is rejected under the same rationale as claim 4.
Claim 11 is similar in scope to claim 5; therefore, claim 11 is rejected under the same rationale as claim 5.
Claim 13 is similar in scope to claim 1; therefore, claim 13 is rejected under the same rationale as claim 1. 
Claim 14 is similar in scope to claim 2; therefore, claim 14 is rejected under the same rationale as claim 2.
Claim 15 is similar in scope to claim 3; therefore, claim 15 is rejected under the same rationale as claim 3.
Claim 16 is similar in scope to claim 4; therefore, claim 16 is rejected under the same rationale as claim 4.
Claim 17 is similar in scope to claim 5; therefore, claim 17 is rejected under the same rationale as claim 5.

Claims 6, 12 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi as applied to claim 1 above, and further in view of YUM et al. (U.S. Pub 2010/0283573) hereinafter Yum.

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Kim as modified previously taught the plurality of objects. However, Kim as modified does not explicitly teach further comprising: identifying at least one object of which an expiration date is within a preset time limit from among the plurality of objects; and displaying, on the image displayed on the display, information indicating the expiration date and the at least one object.
	Yum teaches further comprising: identifying at least one object of which an expiration date is within a preset time limit from among the plurality of objects; and displaying, on the image displayed on the display, information indicating the expiration date and the at least one object. (Fig. 11F, ¶75 FIG. 11F illustrates an `expiration date approaching` notification picture wherein multiple items are to expire within 2 days as shown)


Claim 12 is similar in scope to claim 6; therefore, claim 12 is rejected under the same rationale as claim 6. 

Claim 18 is similar in scope to claim 6; therefore, claim 18 is rejected under the same rationale as claim 6. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179